 


 HR 1370 ENR: Department of Defense Missile Defeat and Defense Enhancements Appropriations Act, 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 1370 
 
AN ACT 
To amend the Homeland Security Act of 2002 to require the Secretary of Homeland Security to issue Department of Homeland Security-wide guidance and develop training programs as part of the Department of Homeland Security Blue Campaign, and for other purposes.  
 
 
AFurther Additional Continuing Appropriations Act, 2018 
1001.The Continuing Appropriations Act, 2018 (division D of Public Law 115–56) is further amended— (1)by striking the date specified in section 106(3) and inserting January 19, 2018; and 
(2)by adding after section 142 the following:  143.Notwithstanding section 104, amounts made available by section 111 for Department of Homeland Security—Coast Guard—Retired Pay may be obligated to carry out Retired Pay Reform, as authorized by part 1 of subtitle D of title VI of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92, as amended), and the matter under such heading in division F of the Consolidated Appropriations Act, 2017 (Public Law 115–31; 131 Stat. 409) shall be applied during the period covered by this Act by inserting payment of continuation pay under section 356 of title 37, United States Code, after payment for career status bonuses,. 
144.In addition to amounts provided by section 101, amounts are provided for Department of Health and Human Services—Indian Health Service—Indian Health Services at a rate for operations of $11,761,000 and amounts are provided for Department of Health and Human Services—Indian Health Service—Indian Health Facilities at a rate for operations of $1,104,000, for an additional amount for costs of staffing and operating newly constructed facilities; and such amounts may be apportioned up to the rate for operations necessary to staff and operate newly constructed facilities. 145.Amounts made available by section 101 for Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance may be apportioned up to the rate for operations necessary to maintain program operations for carrying out section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) and section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279) at the level provided in fiscal year 2017. 
146.Notwithstanding section 101, amounts are provided for the purposes described in the third paragraph under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund at a rate for operations of $112,000,000; and such amounts may be apportioned up to the rate for operations necessary to prepare for or respond to an influenza pandemic. 147.Notwithstanding section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 and the timetable in section 254(a) of such Act, the final sequestration report for fiscal year 2018 pursuant to section 254(f)(1) of such Act and any order for fiscal year 2018 pursuant to section 254(f)(5) of such Act shall be issued, for the Congressional Budget Office, 10 days after the date specified in section 106(3), and for the Office of Management and Budget, 15 days after the date specified in section 106(3).. 
1002. 
(a)Notwithstanding the dates specified in section 403(b) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2474), the amendments made by such section shall not take effect until the date specified in section 106(3) of the Continuing Appropriations Act, 2018 (division D of Public Law 115–56), as amended. (b)If during the period beginning on the date of the enactment of this Act and ending on the date specified in section 106(3) of the Continuing Appropriations Act, 2018 (division D of Public Law 115–56), as amended, any Act amending the dates specified in section 403(b) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2474) is enacted, this section shall be repealed. 
This division may be cited as the Further Additional Continuing Appropriations Act, 2018. BMissile Defense The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2018, and for other purposes, namely: 
IMissile Defeat and Defense EnhancementsDepartment of Defense Operation and Maintenance Operation and Maintenance, Navy For an additional amount for Operation and Maintenance, Navy for necessary costs to repair damage to the U.S.S. John S. McCain and the U.S.S. Fitzgerald, $673,500,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $18,750,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $23,735,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementMissile Procurement, Army For an additional amount for Missile Procurement, Army for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $884,000,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $12,000,000 to remain available until September 30, 2020: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $288,055,000 to remain available until September 30, 2020: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $1,239,140,000 to remain available until September 30, 2020: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation Research, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $20,700,000 to remain available until September 30, 2019: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $60,000,000 to remain available until September 30, 2019: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $255,744,000 to remain available until September 30, 2019: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide for necessary costs to detect, defeat, and defend against the use of ballistic missiles, $1,010,220,000 to remain available until September 30, 2019: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IIMissile Construction Enhancementsdepartment of defensemilitary construction, defense-wideFor an additional amount for “Military Construction, Defense-Wide”, $200,000,000, to remain available until September 30, 2022, to carry out construction of a missile field in Alaska: Provided, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIIGeneral Provisions 
2001.Notwithstanding any other provision of law, funds made available in this division are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2018. 2002. (a) Funds made available in title I of this division shall be allocated to programs, projects, and activities in accordance with the detailed congressional budget justifications submitted by the Department of Defense to accompany the Fiscal Year 2018 Budget Amendments requested by the President on November 6, 2017: Provided, That changes to the allocation of such funds shall be subject to the reprogramming requirements set forth in the annual appropriations Act. 
(b)Funds made available in this division may be obligated and expended notwithstanding sections 102 and 104 of division D of Public Law 115–56. 2003.Each amount designated in this division by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
This division may be cited as the Department of Defense Missile Defeat and Defense Enhancements Appropriations Act, 2018. CHealth provisions IPublic Health Extenders 3101.Extension for community health centers, the National Health Service Corps, and teaching health centers that operate GME programs (a)Community health centers fundingSection 10503(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)) is amended— 
(1)in subparagraph (D), by striking and at the end; and (2)by inserting after subparagraph (E) the following: 
 
(F)$550,000,000 for the period of the first and second quarters of fiscal year 2018; and. (b)National Health Service CorpsSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)) is amended— 
(1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(3)by inserting after subparagraph (E) the following:  (F)$65,000,000 for period of the first and second quarters of fiscal year 2018.. 
(c)Teaching health centers that operate graduate medical education programsSubsection (g) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended— (1)by striking To carry out and inserting the following: 
 
(1)In generalTo carry out; (2)by striking and $15,000,000 for the first quarter of fiscal year 2018 and inserting and $30,000,000 for the period of the first and second quarters of fiscal year 2018, to remain available until expended; and 
(3)by adding at the end the following:  (2)Administrative expensesOf the amount made available to carry out this section for any fiscal year, the Secretary may not use more than 5 percent of such amount for the expenses of administering this section.. 
(d)ApplicationAmounts appropriated pursuant to this section are subject to the requirements contained in Public Law 115–31 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254b–256). (e)Conforming amendmentsSection 3014(h) of title 18, United States Code, is amended— 
(1)in paragraph (1), by striking section 10503(b)(1)(E) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b-2(b)(1)(E)), as amended by section 221 of the Medicare Access and CHIP Reauthorization Act of 2015 and inserting subparagraphs (E) and (F) of section 10503(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b-2(b)(1)); and (2)in paragraph (4), by inserting and section 3101(d) of the CHIP and Public Health Funding Extension Act after section 221(c) of the Medicare Access and CHIP Reauthorization Act of 2015. 
3102.Extension for special diabetes programs 
(a)Special diabetes program for type I diabetesSection 330B(b)(2) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)) is amended— (1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by inserting after subparagraph (C) the following: 
 
(D)$37,500,000 for the period of the first and second quarters of fiscal year 2018, to remain available until expended.. (b)Special diabetes program for IndiansSubparagraph (D) of section 330C(c)(2) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)) is amended by inserting and $37,500,000 for the second quarter of fiscal year 2018 before the period at the end. 
3103.Prevention and Public Health FundSection 4002(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11(b)) is amended— (1)in paragraph (3), by striking each of fiscal years 2018 and 2019 and inserting fiscal year 2018; 
(2)by redesignating paragraphs (4) through (8) as paragraphs (5) through (9); (3)by inserting after paragraph (3) the following new paragraph: 
 
(4)for fiscal year 2019, $800,000,000;; (4)in paragraph (5), as so redesignated, by striking $1,000,000,000 and inserting $800,000,000; and 
(5)in paragraph (6), as so redesignated, by striking $1,500,000,000 and inserting $1,250,000,000. IIChildren’s Health Insurance Program (CHIP) 3201.Funding extension of the Children’s Health Insurance Program (a)Appropriation; total allotmentSection 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) is amended— 
(1)in paragraph (19), by striking and; (2)in paragraph (20), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (21)for fiscal year 2018, for purposes of making 1 semi-annual allotment— 
(A)$2,850,000,000 for the period beginning on October 1, 2017, and ending on March 31, 2018.. (b)Allotments (1)In generalSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)) is amended— 
(A)in paragraph (2)(B)(ii), in the matter preceding subclause (I), by inserting and paragraph (10) after clauses (iii) and (iv); (B)in paragraph (5)— 
(i)by striking or (4) and inserting (4), or (10); and (ii)by striking or 2017 and inserting , 2017, or 2018; 
(C)in paragraph (9)— (i)in the heading, by striking fiscal years 2015 and 2017 and inserting certain fiscal years; 
(ii)by striking or (4) and inserting , (4), or (10); and (iii)by striking or fiscal year 2017 and inserting , 2017, or 2018; and 
(D)by adding at the end the following new paragraph:  (10)For fiscal year 2018 (A)First half (i)In generalSubject to paragraphs (5) and (7), from the amount made available under subparagraph (A) of paragraph (21) of subsection (a) for the semi-annual period described in such subparagraph, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to 1/2 of the amount described in clause (ii) for the State. 
(ii)Full year amount based on growth factor updated amountThe amount described in this clause for a State is equal to the sum of— (I)the sum of the 2 semi-annual allotments made to the State under paragraph (4) for fiscal year 2017; and 
(II)the amount of any payments made to the State under subsection (n) for fiscal year 2017,multiplied by the allotment increase factor under paragraph (6) for fiscal year 2018.. (2)Conforming amendmentsSection 2104(m)(2) of such Act (42 U.S.C. 1397dd(m)(2)) is amended— 
(A)in the paragraph heading, by striking 2010 through 2016 and inserting beginning with fiscal year 2010; and (B)by striking the allotment increase factor under paragraph (5) each place it appears and inserting the allotment increase factor under paragraph (6). 
(3)Application of regular expenditure rulesAmounts allotted to a State under section 2104(m)(10)(A) of the Social Security Act (42 U.S.C. 1397dd(m)(10)(A)) (as added by paragraph (1)) shall be subject to the same requirements of title XXI of such Act and applicable regulations of the Secretary of Health and Human Services as apply to other allotments made to States for a fiscal year under section 2104 of such Act. (c)Extension of CHIP allocation redistribution special rule for certain shortfall States (1)In generalSection 2104(f)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1397dd(f)(2)(B)), as amended by section 201 of Public Law 115–90, is amended— 
(A)in the clause heading, by striking first quarter and inserting first half; (B)by redesignating subclause (III) as subclause (VI); and 
(C)by striking subclauses (I) and (II) and inserting the following:  (I)In generalFor each month beginning during the period beginning on October 1, 2017, and ending March 31, 2018, subject to the succeeding subclauses of this clause, the Secretary shall redistribute any amounts available for redistribution under paragraph (1) for fiscal year 2018, to each State that is an emergency shortfall State for the month (as defined in subclause (II)) such amount as the Secretary determines will eliminate the estimated shortfall described in subclause (II) for such State for the month (as may be adjusted under subparagraph (C)) before the Secretary may redistribute such amounts to any shortfall State that is not an emergency shortfall State. In the case of any amounts redistributed under this subclause to a State that is not an emergency shortfall State, such amounts shall be determined in accordance with clause (i). 
(II)Emergency shortfall State definedFor purposes of this clause, the term emergency shortfall State means, with respect to a month beginning during the period beginning October 1, 2017, and ending March 31, 2018, a shortfall State for which the Secretary estimates, in accordance with subparagraph (A) (unless otherwise specified in this subclause) and on a monthly basis using the most recent data available to the Secretary as of such month, that the projected expenditures under the State child health plan and under section 2105(g) (calculated as if the reference under section 2105(g)(4)(A) to 2017 were a reference to 2018 and insofar as the allotments are available to the State under this subsection or subsection (e) or (m)) for such month will exceed the sum of the amounts described in clauses (i) through (iii) of subparagraph (A) for such month, including after application of any amount redistributed under paragraph (1) for a previous month for fiscal year 2018 in accordance with this clause, to such State. A shortfall State may be an emergency shortfall State under the previous sentence without regard to whether any amounts were redistributed to such State under paragraph (1) for a previous month in fiscal year 2018. (III)Funds redistributed in the order in which States realize funding shortfallsThe Secretary shall redistribute the amounts available for redistribution under paragraph (1) to emergency shortfall States described in subclause (II) in the order in which such States realize monthly funding shortfalls under this title for fiscal year 2018. The Secretary shall only make redistributions under this clause to the extent that such amounts are available for such redistributions. 
(IV)Proration ruleIf the amounts available for redistribution under paragraph (1) for a month during the period described in subclause (I) are less than the total amounts of the estimated shortfalls determined for the month for emergency shortfall States described in subclause (II), the amount computed under subclause (I) for each emergency shortfall State shall be reduced proportionally. (V)Unobligated redistributed fundsThe Secretary shall withhold any funds redistributed under paragraph (1) for fiscal year 2018 before January 1, 2018, but which have not been obligated for amounts expended by a State as of that date, and shall redistribute such funds in accordance with the preceding subclauses of this clause.. 
(2)Rule of constructionNothing in the amendments made by paragraph (1) shall be construed as authorizing the Secretary of Health and Human Services to de-obligate any funds redistributed under clause (ii) of section 2104(f)(2)(B) of the Social Security Act (42 U.S.C. 1397dd(f)(2)(B)) that have been obligated for amounts expended by an emergency shortfall State described in such clause as of January 1, 2018. This division may be cited as the CHIP and Public Health Funding Extension Act. 
DOther Matters 
4001.VA ChoiceThere is appropriated, out of any funds in the Treasury not otherwise appropriated, $2,100,000,000, to remain available until expended, to be deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note).  EBudgetary Effects 5001.Budgetary effects (a)In generalThe budgetary effects of division C and each succeeding division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(b)Senate PAYGO ScorecardsThe budgetary effects of division C and each succeeding division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of division C and each succeeding division shall not be estimated— 
(1)for purposes of section 251 of such Act; and (2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 
5002.Budgetary effects of reconciliation Act 
(a)Definition of reconciliation ActIn this section, the term reconciliation Act means an Act enacted into law before, on, or after the date of enactment of this Act that was considered pursuant to the reconciliation instructions in H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. (b)PAYGO ScorecardThe budgetary effects of the reconciliation Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
